DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over by Campbell et al. (20080188758 A1) in view of Donitzky et al. (20140347629 A1).
Regarding claim 1, Campbell et al. discloses (see Fig. 1) An imaging apparatus (2) comprising, 
an optical element (collection optics 7 and filters 11-13) configured to separate incident light into light components in at least two types of wavelength bands  (see paragraph [0023]) , 
and 
wherein at least one light component (light provided to imaging element c1 from Filter 1 is  light in a narrow band since the filter 1-3 are narrow band filters) of the light components in the at least two types of wavelength bands separated by the optical element is light in a narrow band separated by a bandwidth (see paragraph [0023]).
Campbell et al. does not teach wherein the incident light includes light emitted from a narrow-band light source and corresponding to a width of a wavelength of the light emitted from the narrow-band light source.
Donitzky et al. discloses the incident light includes the incident light includes light emitted from a narrow-band light source  (146+160+148 forms narrow band light source) and corresponding to a width of a wavelength of the light emitted from the narrow-band light source (see paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use narrow band light for the purpose of inspecting an article under observation as disclosed by Donitzky et al. with the device of Campbell et al.

Regarding claim 2, Campbell et al. discloses (see Fig. 1) the optical element separates the incident light into the light in the narrow band and light in a wavelength band other than a wavelength band of the light in the narrow band (see paragraph [009] for other radiation and paragraph [0011] for narrow band).

Regarding claim 3, Campbell et al. discloses (see Fig. 1) the optical element separates the incident light into the light in the narrow band, light in a visible light band other than a wavelength band of the light in the narrow band, and light in an infrared wavelength band (see paragraph [009] for other radiation and paragraph [0011] for narrow band).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 4, although the prior art teaches examples of beam splitting optical systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 5-8 depends on claim 4 and object for the same reasons.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 30, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872